Name: Commission Regulation (EC) NoÃ 570/2005 of 14 April 2005 amending Regulation (EC) NoÃ 118/2005 as regards the fixing of budgetary ceilings for direct payments to be granted under Article 71 of Council Regulation (EC) NoÃ 1782/2003
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  cooperation policy;  accounting
 Date Published: nan

 15.4.2005 EN Official Journal of the European Union L 97/13 COMMISSION REGULATION (EC) No 570/2005 of 14 April 2005 amending Regulation (EC) No 118/2005 as regards the fixing of budgetary ceilings for direct payments to be granted under Article 71 of Council Regulation (EC) No 1782/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 71(2) thereof, Whereas: (1) Annex IV to Regulation (EC) No 118/2005 modifying Annex VIII to Council Regulation (EC) No 1782/2003 and establishing budgetary ceilings for partial or optional implementation of the Single Payment Scheme and annual financial envelopes for Single Area Payment Scheme provided for in that Regulation establishes, for the 2005 financial year, budgetary ceilings for direct payments to be granted under Article 71 of Regulation (EC) No 1782/2003. (2) In calculating single payment entitlements France recently discovered a not inconsiderable disparity between the financial result using the individual physical data relating to the different direct payments during the reference period, which are used to establish the reference amounts, and the data which had been communicated by France and used to establish the budgetary ceilings for the various direct payments in Regulation (EC) No 118/2005. (3) The budgetary ceilings applicable in France for the year 2005 for the direct payments fixed in Regulation (EC) No 118/2005 should therefore be amended. (4) Regulation (EC) No 118/2005 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 118/2005 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15). ANNEX ANNEX IV BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED UNDER ARTICLE 71 OF REGULATION (EC) No 1782/2003 Calendar year 2005 (EUR 1000) Greece Finland France (1) Malta Netherlands Slovenia Spain (1) Arable crops area payments 63 EUR/t 297 389 278 100 5 050 765 174 174 186 12 467 1 621 440 Arable crops area payments 63 EUR/t, POSEI 23 Specific regional aid for arable crops 24 EUR/t 80 700 Durum wheat supplementary payment (291 EUR/ha) and special aid for non traditional zones (46 EUR/ha) 179 500 62 828 171 822 Grain legumes aid 2 100 1 331 60 518 Grain legumes aid, POSEI 1 Seed aid 1 400 2 900 16 581 29 10 400 35 10 347 Suckler cow premium 25 700 9 300 733 137 26 10 900 5 183 279 830 Additional suckler cow premium 3 100 600 1 279 3 626 28 937 Special beef premium 29 900 40 700 389 619 201 20 400 5 813 147 721 Slaughter premium, adults 8 000 27 600 253 119 144 62 200 3 867 142 954 Slaughter premium, calves 100 79 472 40 300 538 602 Beef extensification payment 17 600 16 780 260 795 900 5 360 153 486 Additional payments to beef producers 3 800 6 100 90 586 19 23 900 889 31 699 Sheep and goat premium 180 300 1 200 136 021 53 13 800 520 366 997 Sheep and goat supplementary premium 63 200 400 40 391 18 300 178 111 589 Additional payments to sheep and goat producers 8 800 100 7 026 3 700 26 18 655 Payments to starch potato producers (44,216 EUR/t) 2 400 11 250 21 800 Area aid for rice (102 EUR/t) 15 400 10 827 67 991 Area aid for rice (102 EUR/t), French Overseas Departments 3 053 Dried fodder income payments 1 100 20 41 224 6 800 44 075 Add. beef and sheep premiums in Aegean Islands 1 000 Hops area aid 391 298 375 (1) Aids corresponding to premiums paid in animal sectors during the reference years 2000-2002 in the outermost regions have been deducted.